Exhibit 10.2
domo1013image1a02.jpg [domo1013image1a02.jpg]




June 15, 2018






Bruce C. Felt
c/o Domo, Inc.
722 East Utah Valley Drive
American Fork, UT 84003


Re: Confirmatory Employment Letter
Dear Bruce:
This letter agreement (the “Agreement”) is entered into between Bruce C. Felt
(“you”) and Domo, Inc. (the “Company” or “we”), effective as of June 15, 2018
(the “Effective Date”), to confirm the terms and conditions of your employment
with the Company as of the Effective Date. This Agreement supersedes and
replaces any and all employment terms, compensation, or benefits you may have
had or to which you may have been entitled prior to the Effective Date.
1.
Title; Position. You will continue to serve as the Company’s Chief Financial
Officer. You also will continue to report to the Company’s Chief Executive
Officer and will perform the duties and responsibilities customary for such
position and such other related duties as are lawfully assigned by the Company’s
Chief Executive Officer. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. You may engage in civic and not‑for-profit activities as long as such
activities do not interfere with the performance of your duties under this
Agreement. By signing this Agreement, you confirm that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

2.
Base Salary. As of the Effective Date, your annual base salary will be $375,000,
which will be payable, less any applicable withholdings, in accordance with the
Company’s normal payroll practices. Your annual base salary will be subject to
review and adjustment from time to time by our Board or its Compensation
Committee (the “Committee”), as applicable, in its sole discretion.

3.
Annual Bonus. For the Company’s 2019 fiscal year, you will have the opportunity
to earn a target annual cash bonus equal to $187,500, based on achieving
performance objectives established by the Board or Committee, as applicable, in
its sole discretion and payable upon achievement of those objectives as
determined by the Committee. Unless determined otherwise by the Board or
Committee, as applicable, any such bonus will be subject to your continued




--------------------------------------------------------------------------------



employment through and until the date of payment. Your annual bonus opportunity
and the applicable terms and conditions may be adjusted from time to time by our
Board or the Committee, as applicable, in its sole discretion.
4.
Equity Awards. You will be eligible to receive awards of stock options,
restricted stock units or other equity awards pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board or
Committee, as applicable, will determine in its sole discretion whether you will
be granted any such equity awards and the terms of any such award in accordance
with the terms of any applicable plan or arrangement that may be in effect from
time to time.

5.
Employee Benefits. You will continue to be eligible to participate in the
benefit plans and programs established by the Company for its employees from
time to time, subject to their applicable terms and conditions, including
without limitation any eligibility requirements. The Company reserves the right
to modify, amend, suspend or terminate the benefit plans and programs it offers
to its employees at any time.

6.
Travel Expenses. During your employment with the Company while your primary
place of residence is in California, you will be eligible to be reimbursed by
the Company for any and all Travel Expenses (as defined below), provided that
you timely submit supporting receipts and/or documentation in form and substance
reasonably acceptable to the Company, in accordance with the Company’s
reimbursement policy (the “Reimbursement Policy”), as in effect from time to
time. Such reimbursements will be paid to you at such time or times as specified
in the Reimbursement Policy. In no event, however, will any reimbursement occur
later than the fifteenth (15) day of the third month following the later of (i)
the end of the Company’s fiscal year in which such Travel Expenses are incurred
or (ii) the end of the calendar year in which such Travel Expenses are incurred.
“Travel Expenses” will include ordinary and reasonable expenses incurred by you
for you and your family to travel from your personal residence in California to
the Company’s Utah headquarters, including expenses for first class airfare for
your spouse, lodging in close proximity to the Company’s Utah headquarters, and
a rental car. Your airfare will be an upgradable coach seat for such travel,
with any exceptions from time to time as determined in your reasonable
discretion, as appropriate.

In addition, to the extent any reimbursement for Travel Expenses that you
receive is taxable to you, you will receive a “gross-up” payment equal to the
applicable federal and state taxes on such reimbursement payment, as estimated
by the Company in good faith, at the same time as the applicable reimbursement
is made.
7.
Severance. You will be eligible to enter into a Change in Control and Severance
Agreement (the “Severance Agreement”) applicable to you based on your position
within the Company. The Severance Agreement will specify the severance payments
and benefits you may become entitled to receive in connection with certain
qualifying terminations of your employment with




--------------------------------------------------------------------------------



the Company. These protections will supersede all other severance payments and
benefits to which you otherwise may be entitled, or may become entitled in the
future, under any plan, program or policy that the Company may have in effect
from time to time. For purposes of clarification, any severance benefits or
arrangements that may have applied to you before the Effective Date no longer
will apply and you will have no rights or entitlements under any such plans,
programs, agreements or arrangements.
8.
Confidentiality Agreement. As an employee of the Company, you will continue to
have access to certain confidential information of the Company and you may,
during the course of your employment, develop certain information or inventions
that will be the property of the Company. To protect the interests of the
Company, your acceptance of this Agreement confirms that the terms of the
Company’s At‑Will Employment, Confidential Information, Invention Assignment,
Nonsolicitation, and Arbitration Agreement you previously signed with the
Company (the “Confidentiality Agreement”) still apply.

9.
At-Will Employment. This Agreement does not imply any right to your continued
employment for any period with the Company or any of its affiliates. Your
employment with the Company will continue to be “at will.” It is for no
specified term, and may be terminated by you or the Company at any time, with or
without cause or advance notice.

10.
Protected Activity Not Prohibited. Nothing in this Agreement or in any other
agreement between you and the Company, as applicable, will in any way limit or
prohibit you from engaging for a lawful purpose in any Protected Activity. For
purposes of this Agreement, “Protected Activity” means filing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by, any
state, federal, or local governmental agency or commission, including the U.S.
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (the “Government Agencies”). You understand that in connection
with such Protected Activity, you are permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, you agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the Government Agencies. You
further understand that “Protected Activity” does not include the disclosure of
any Company attorney-client privileged communications. Any language in the
Confidentiality Agreement regarding your right to engage in Protected Activity
that conflicts with, or is contrary to, this paragraph is superseded by this
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016, you
are notified that an individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit




--------------------------------------------------------------------------------



or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.
11.
Miscellaneous. This Agreement, together with the Confidentiality Agreement, the
Severance Agreement and any outstanding equity awards granted to you by the
Company under its 2011 Equity Incentive Plan and the applicable award agreements
thereunder, constitute the entire agreement between you and the Company
regarding the material terms and conditions of your employment, and they
supersede and replace all prior negotiations, representations or agreements
between you and the Company. This Agreement may be modified only by a written
agreement signed by you and a duly authorized officer of the Company.



[Signature page follows]



--------------------------------------------------------------------------------








To confirm the current terms and conditions of your employment, please sign and
date in the spaces indicated and return this Agreement to me.
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
Domo, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joshua G. James
 
 
 
 
Joshua G. James
 
 
 
 
Chief Executive Officer
Agreed to and accepted:
 
 
 
 
 
 
 
 
/s/ Bruce C. Felt
 
 
 
Bruce C. Felt
 
 
 
 
 
 
 
 
Dated:
15-Jun-2018
 
 
 


